It is indeed 
my pleasure, on behalf of the leadership, people and 
Government of the Sudan, to greet the General 
Assembly as it meets in its sixty-third session. We wish 
its deliberations every success and hope to witness 
tangible progress on all the issues and challenges that 
must be given priority by this Organization. We refer, 
of course, to the maintenance of international peace 
and security; realizing the Millennium Development 
Goals (MDGs); containing the food crisis, poverty, 
hunger, climate change and water shortages; and 
reactivating the role of the United Nations in a 
changing world.  
 We are indeed delighted to see Mr. Miguel 
d’Escoto Brockmann chairing this session. We are 
confident that, with his wisdom, experience and 
perspicacity, we may indeed be hopeful and optimistic 
that the international community will realize its 
ambitions for global development, reconstruction and 
prosperity. 
 I also wish to strongly commend and thank 
Ambassador Srgjan Kerim for the competence with 
which he conducted the work of the sixty-second 
session. We also thank the Secretary-General and his 
staff for the efforts that they continue to deploy in the 
service of the mandate of this Organization. 
 This session of the General Assembly falls amid 
some very important and particular developments in 
the international and regional spheres. Millions are 
looking forward to a world of peace, stability and 
prosperity that respects the common values and 
principles enshrined in the Charter of the United 
Nations, notably respect for the sovereignty of States, 
their choices, the peaceful settlement of disputes and 
joint cooperation in all fields. 
 Although we continue to hope for and work 
towards a capable and efficient United Nations and a 
complete framework for multilateral cooperation that 
takes into consideration the wealth and diversity of the 
international community, we in the developing 
  
 
08-51851 20 
 
countries, especially in the African continent, remain 
profoundly convinced of the need to maintain those 
objectives and principles. We recall that our African 
continent has had a long and difficult journey as a 
result of its backwardness since it broke the yoke of 
colonialism and fought its post-independence wars, 
during which the objectives and aspirations of Africans 
to lead a dignified life were forever thwarted by the 
so-called lost decades of development and the 
unfavourable economic and trade atmosphere. The 
political and security situation of the African continent 
has made it vulnerable to foreign interventions and 
conspiracies that have undermined its stability and 
rendered peace a more distant prospect.  
 In addition to discussing the various and well-
known threats and dangers facing the African continent 
and all developing nations, I should like to draw 
attention to and warn about the danger of the abuse of 
what is called “universal jurisdiction”. That concept 
that was condemned in July 2008 at the Sharm 
el-Sheikh summit, which called on the Security 
Council and the General Assembly to seriously 
examine the issue and to cancel it. The politicization 
and abuse of the aforementioned principle clearly 
shows that disregard for and non-compliance with 
political and professional norms that are guided by the 
principles of the Charter of the United Nations and of 
international law, together with the application of 
double standards, pose grave dangers for the region 
and beyond, threatening the stability and prestige of 
the institutions of the international order. 
 Achieving peace and stability in the Sudan has 
been a firm priority objective of our Government, 
which has demonstrated its commitment to the option 
of peace, as reflected in the historic milestone achieved 
when we signed the Comprehensive Peace Agreement 
on 9 January 2005 in Nairobi. The Agreement, which 
ended the longest-running conflict on the African 
continent since the colonial era, was reinforced by the 
Darfur Peace Agreement, signed at Abuja, and the 
Eastern Sudan Peace Agreement, signed at Asmara, 
Eritrea. 
 Our efforts to achieve peace have proceeded from 
our conviction that peace will create a favourable 
environment for the development of the Sudan’s vast 
agricultural resources and wealth, which in turn will 
ensure the sustainability of peace. Furthermore, peace 
in the Sudan is a strategic goal aimed at reinforcing 
stability in neighbouring countries, the region and the 
continent. Thus, we appeal to all members of the 
international community, through the Assembly, to 
support the efforts to achieve peace and stability in the 
Sudan. By so doing, they will promote, enhance and 
guarantee peace and stability in the region and on the 
African continent. We must avoid doing anything that 
could negatively affect or jeopardize those efforts. 
 While our country is firmly committed to 
implementing the provisions of the Comprehensive 
Peace Agreement, in particular by holding general 
elections during the first half of next year and by 
completing our national programmes for disarmament, 
demobilization and reintegration and de-mining, we 
hope that the international community will honour its 
financial commitments, including those pledges 
announced in Oslo in 2005 and in Norway in May 
2008. 
 Here, in view of the difficulties and obstacles that 
we have encountered in implementing the Agreement, I 
should like to recall a principle of Western thought 
regarding the difference between words and deeds. We 
in the Sudan believe that our desire for the cancellation 
of our foreign debt is in accordance with the spirit and 
requirements of peace agreements, since that debt is 
hampering our reconstruction efforts. We also call for 
the lifting of the unilateral sanctions imposed against 
our country, which defeat the true purpose of a 
comprehensive peace. In that way, the citizens of the 
Sudan could benefit from the dividends of peace. 
 The problem of Darfur has been the chief concern 
of the people and the Government of the Sudan. No 
one is more eager than our people to achieve peace and 
stability in Darfur, which, after all, is their problem and 
their responsibility. From this rostrum, we reaffirm our 
full commitment to achieving a peaceful political 
settlement of the crisis in Darfur, one that will enhance 
the ongoing peace process through positive actions. 
These include the implementation of the People of the 
Sudan initiative, aimed at developing a national 
consensus as to the best way to resolve the issue, as 
stated by the President of the Republic during his 
recent important visit to Darfur; the appointment of 
Mr. Jebreel Basoli, Joint Chief Negotiator, whom we 
fully support; the establishment of an Arab-African 
committee, co-chaired by the Prime Minister of Qatar, 
the Chairperson of the Commission of the African 
Union and the Secretary-General of the League of Arab 
States, to mediate peace negotiations between the 
Government of the Sudan and the armed movements in 
 
 
21 08-51851 
 
Darfur, in close cooperation and coordination with the 
representatives of the African Union and the United 
Nations; and the implementation of the initiative that 
was supported and welcomed by the African Union, the 
League of Arab States and the Secretary-General of the 
United Nations. The Sudanese Government of National 
Unity sincerely hopes that those efforts will promptly 
lead to comprehensive peace and stability in Darfur. 
 We had hoped that the signing of the Darfur 
Peace Agreement on 5 May 2006 as a result of the 
generous mediation of the African Union would 
encourage the movements that had not signed the 
Comprehensive Peace Agreement to do so. In 
particular, in order to ensure full implementation of the 
Agreement, power-sharing and the establishment of the 
Transitional Darfur Regional Authority, male and 
female citizens of Darfur have been appointed to 
executive and legislative positions and various 
arrangements have been put in place to ensure wealth- 
and power-sharing and security. 
 However, as members are all aware, the 
movements that oppose peace have continued to 
boycott all the negotiations, undermining the efforts of 
Mr. Jan Eliasson and Mr. Salim Ahmed Salim. The 
movements have continued to reject the peace option 
and to choose the military option, not to serve the 
interests of the people of Darfur but to pursue a policy 
aimed at regime change in the Sudan, as demonstrated 
in the military aggression carried out on 10 May 2008 
against the Sudanese capital itself. Those movements 
would not have been able to do what they did had they 
not been receiving mixed or wrong messages from 
some circles, since they saw that the non-signatories 
were not being pressured to join the organ of peace, 
while those who signed the treaty were. That increased 
the intransigence of the non-signatories, threatening 
the chances for peace and the humanitarian conditions. 
 With regard to peacekeeping — and in 
accordance with the principles of positive cooperation 
with the United Nations and the African Union under 
the agreement reached at the high-level understandings 
in Addis Ababa on 16 November 2006, which led to the 
adoption of Security Council resolution 1769 (2007) 
establishing the mandate of the joint African Union-
United Nations Hybrid Operation in Darfur 
(UNAMID) — the Government of the Sudan has 
fulfilled its commitments with regard to its role in the 
peace process in Darfur and indeed has fulfilled many 
other steps. The status of forces agreement has been 
concluded. The mandate was transferred from the 
African Union Mission in the Sudan to UNAMID on 
31 December of last year. The headquarters have been 
built and operational capacities have been established 
in the three states of Darfur. Periodic coordination 
meetings between the Government of the Sudan and 
the command of the joint operation have been 
deliberating on all the problems and resolving them.  
 On the humanitarian level, the Government of the 
Sudan remains committed to executing the 
humanitarian communiqué concluded with the United 
Nations on 28 March 2007, which is being 
implemented in an exemplary manner as a result of the 
matchless follow-up mechanism to track the 
implementation of the humanitarian communiqué and 
the special efforts of the Government to open 
humanitarian corridors in Darfur and to facilitate the 
delivery of humanitarian aid. Once again we renew our 
commitment to that effort. 
 At a time when the Government of National 
Unity has taken giant strides to implement the peace 
agreement, with the full support of the President of the 
Republic, the electoral law has been passed and 
approved by parliament to usher the Sudan to yet 
another phase of democratic transformation and 
peaceful transfer of power through general elections to 
be held in 2009.  
 The country is fully mobilized and engaged in 
turning over the page of violence and war in Darfur, 
and amid those developments came the request of the 
Prosecutor of the International Criminal Court (ICC) to 
the Pre-Trial Chamber to issue an arrest warrant. An 
arrest warrant against whom? Against a man who 
ended the longest war in Africa, a man who brought 
peace to eastern Sudan and laid the foundations for 
peace in Darfur. That request targeted the leadership of 
the State, the symbol of its sovereignty and dignity, in 
a failed attempt at political and moral assassination, as 
well as causing delay or erosion of the peace process 
for ulterior motives unrelated to justice or to the 
realization of peace and stability in Darfur, and in a 
State that is not a signatory to the Rome Statute.  
 Moreover, the actions of the Prosecutor disregard 
the road map agreed upon by the Sudan, the United 
Nations and the African Union on the basis of the 
Addis Ababa understanding in November 2006 and the 
international conference on Darfur held alongside the 
last session of the General Assembly. The road map 
  
 
08-51851 22 
 
was further reiterated and endorsed by the Security 
Council in its resolution 1769 (2007). The road map 
was based on four tracks: rehabilitation and 
development, the peace process as a priority, the 
peacekeeping operation and the humanitarian track. 
Thus the Prosecutor is turning upside down the issue of 
accountability, which the Government of the Sudan 
supports and which is already being handled by a 
competent and effective Sudanese judiciary, and giving 
it a completely different character by introducing it 
into the International Criminal Court and destabilizing 
justice and peace in the Sudan and the region. It is an 
open invitation to the rebel movements that oppose 
peace to stay away from the peace option. The actions 
of the Prosecutor seek to influence negatively the 
elections to be held in 2009, through which the 
Government will enter into a new phase of peace and 
democratic transformation. 
 From this rostrum, in the name of the 
Government and the people of the Sudan, who were 
unanimous in rejecting that step, I thank and commend 
all the active forces of more than two thirds of the 
international community, which through their regional, 
geographic and political institutions and organizations 
have condemned the measures taken by the ICC 
Prosecutor and called on the Security Council to rectify 
the situation arising from that action. Here I 
specifically mean the member States of the African 
Union, the League of Arab States, the Non-Aligned 
Movement, the Organization of the Islamic 
Conference, the member States of the African, 
Caribbean and Pacific Group of States and other 
countries that have expressed their disapproval and 
their complete rejection of that step taken by the ICC 
Prosecutor.  
 I would like to assure the Assembly that the 
Government of the Sudan is making progress in its 
resolute and principled goal of achieving lasting peace 
and removing the bitterness of war and its legacy in 
accordance with the values and principles of the people 
of the Sudan and their mores, customs and traditions, 
which are based on peaceful coexistence, reconciliation 
and tolerance. The establishment of peace in Darfur 
and in the Sudan and the steps taken by the Prosecutor 
of the International Criminal Court are two parallel 
lines that can never meet, hence such situations must 
be rectified as soon as possible and there must be a 
return to the commitment to the political process. 
 Since the issue of more democratic international 
relations was one of the subjects proposed for the 
general debate of this session, our country, like all 
other African countries, has been following the efforts 
to reform this Organization — especially the Security 
Council, which is charged with the maintenance of 
international peace and security and which has 
remained as it is since its inception while the entire 
international arena has been changing. That made 
reforming that Council an urgent priority, so that it can 
be more responsive to the aspirations of the developing 
nations.  
 I am referring specifically to Africa, which has no 
permanent representation in the Security Council, 
whose agenda is beset with African issues. Here I 
would like to reiterate that the Sudan is in accord with 
the African position included in the Ezulwini document 
on the issue of reforming the modus operandi and rules 
of procedure of the United Nations so that it can be 
more democratic, transparent, express equitable 
geographic representation of the world’s continents and 
reflect the developments that the world has seen since 
1945. 
 Economic and trade developments compete with 
each other. The failure of economic structures in many 
developing and least developed countries constitutes a 
problem that raises obstacles for the movement to 
realize the MDGs as soon as possible. The current 
structure of the international economy, with its 
restrictive, unfair trade practices and restrictions on the 
exports of developing nations, is a negative impact of 
globalization, in addition to the heavy external debt 
burden that paralyzes the region’s national economic 
development. Those obstacles are very serious and 
retard development, especially in the African continent.  
 The United Nations Millennium Summit 
emphasized the special position of Africa as a priority 
with regard to international assistance and channels of 
cooperation and support through relevant initiatives 
like the New Partnership for Africa’s Development 
(NEPAD) and other regional, subregional and national 
initiatives.  
 Here, let me mention that the Sudan has 
implemented several quick-income projects and several 
short-term projects to benefit vulnerable groups. 
Regarding the attainment of MDGs — especially the 
alleviation of poverty, the development and support of 
education, health and the fight against diseases like 
 
 
23 08-51851 
 
malaria — the State is still directing its efforts to attain 
those objectives and to realize sustainable 
development. We must take into consideration the 
potential of the country and its vast resources, which, 
according to reports of relevant international 
organizations, make it capable of helping to solve the 
global food crisis by providing food for millions 
around the world. 
 National efforts in the Sudan can currently be 
seen in the context of efforts to develop and revitalize 
the agricultural sector and to realize a comprehensive 
green revolution. Here I must emphasize the serious 
negative impact of phenomena like climate change and 
environmental deterioration, which have constituted 
reasons for war and conflict in Africa. The conflict in 
Darfur is one practical example of the impact of those 
phenomena and how they directly affect the daily lives 
and needs of individuals.  
 The Sudan, as a party to the United Nations 
Framework Convention on Climate Change (UNFCCC) 
since 1999, emphasizes the need to put more effort and 
coordination into intensifying multilateral action to 
face those phenomena and to achieve a more efficient 
system for the post-2012 era. Developing nations must 
also participate in dealing with the causes and effects 
of climate change. 
 The Sudan is of the view that developed nations 
should fulfil their commitments to capacity-building 
and should provide the financial and technical 
resources to support developing nations in facing those 
problems. 
 The Sudan emphasizes the fact that the 
maintenance of international peace and security 
requires, first and foremost, an urgent solution to the 
problem in Palestine and that the situation be dealt 
with in a decisive and serious manner, especially in 
view of the tragic situation that the Palestinian people 
in the occupied territories are facing. The international 
community is called upon today more than any other 
time to put pressure on the occupying authorities to 
abide by resolutions of international legitimacy so that 
the Palestinian people may realize their full right to 
self-determination and the establishment of an 
independent State with Jerusalem as its capital.  
 In conclusion, I would like to emphasize that for 
the United Nations to continue playing its important 
role imposes on us a collective responsibility to find 
the solid will and determination to make the 
Organization a truly collective framework for 
multilateral, international efforts to deal effectively and 
justly with international issues and problems. The 
United Nations must establish clear and transparent 
partnerships according to the Charter with regional 
organizations in order to realize regional and 
international peace and security. The Sudan, as a 
committed and active member of this Organization, 
will remain faithful to the objectives that constitute our 
collective effort.  